BURGESS, Justice,
concurring.
I concur in the result but not in my colleagues’ remarks concerning the criminal justice system in Texas. This case is not one of mere technicalities. It may be one of an overworked, underpaid assistant district attorney, or it may be the result of a myriad of circumstances. The bottom line, however, is the state should have known what evidence was presented to the grand jury and should have drafted the indictment to reflect that evidence. I agree that the specific result of this case may be distasteful, but, I would not characterize a system which requires that an accused be given notice of the charges and then requires that the state prove those charges as being unbalanced and tilted unreasonably in favor of the wrongdoer.